Citation Nr: 9900755	
Decision Date: 01/13/99    Archive Date: 01/22/99

DOCKET NO.  97-27 087	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to service connection for skin cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel






INTRODUCTION

The veteran served on active duty in the Marine Corps from 
August 1957 to July 1960.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a March 1997 decision of the VA RO 
which denied service connection for skin cancer.  


REMAND

The veteran contends that he has skin cancer as a result of 
exposure to the sun during military service.  The service 
medical records from his 1957-1960 active duty are negative 
for skin cancer.  

In support of his claim, the veteran submitted an August 1996 
statement from his current dermatologist, Norman Goldberg, 
M.D.  Dr. Goldberg indicated that he has been treating the 
veteran for sun-related pre-cancerous or cancerous (basal 
cell) skin lesions since September 1991, and that, prior to 
that time, Ronald Hamburger, M.D. treated the veteran for 14 
years for skin problems.  Dr. Goldberg said he supported the 
veterans contention that sun exposure during service made 
him susceptible to contracting skin cancer.  The claims file 
does not contain any other medical records, including any 
clinical records of Drs. Goldberg and Hamburger.  Moreover, 
the veteran has never described sun exposure he has 
experienced in life outside of his 3 years of active military 
service.  Under these circumstances, the RO should take 
additional steps to help the veteran complete his application 
for benefits.  38 U.S.C.A. § 5103 (a) (West 1991 & Supp. 
1998); Robinette v. Brown, 8 Vet. App. 69 (1995).  

Accordingly the case is REMANDED for the following action: 

1.  The RO should ask the veteran to 
identify (names, addresses, dates) all VA 
and non-VA medical providers who have 
treated him for skin cancer since his 
1960 release from active duty.  This 
includes, but is not limited to, Drs. 
Goldberg and Hamburger.  Complete copies 
of all related clinical records (not just 
doctors statements) should then be 
obtained.

2.  The RO should also instruct the 
veteran to submit a detailed description 
of all jobs he has held in life (before 
and after service), as well as all other 
activities during his lifetime which have 
involved sun exposure.  

After the foregoing (and after any other indicated 
development, if the claim is found to be well grounded under 
38 U.S.C.A. § 5107(a)), the RO should review the claim for 
service connection for skin cancer.  If the claim is denied, 
the veteran and his representative should be provided a 
supplemental statement of the case and given an opportunity 
to respond.  The case should then be returned to the Board 
for further appellate consideration.



		
	L. W. TOBIN
	Member, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
